                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

HARVEY POWERS,

        Petitioner,
                                                      Case No. 17-cv-162-wmc
   v.

LOUIS WILLIAMS, II, Warden,
Federal Correctional Institution – Oxford,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered denying

petitioner Harvey Powers’ petition for writ of habeas corpus under 28 U.S.C. § 2241

and dismissing this case with prejudice.




        /s/                                                     3/4/2020
        Peter Oppeneer, Clerk of Court                          Date
